DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-16 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 20110119722 A1 to Kellerman et al.
As to claims 1 and 11, Kellerman discloses a method/ a system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to (see fig.1A-1C and 2-4) comprising: receiving, by a rendering assistance system implemented by a multi- access edge compute (“MEC”) server, a request from a client system that is separate from the MEC server (see fig.5A and 6A; page.7, ¶0076-¶0077,¶0081); parsing, by the rendering see fig.5A and 6A; page.7, ¶0077 and fig.7,el.720; page.7, ¶0081); and performing, by the rendering assistance system, a rendering pass on the input data, the rendering pass performed in accordance with the requested rendering operation to partially render an image that, when fully rendered, is to be presented to a user by way of a media player device(see fig.5A and 6A; page.7, ¶0078, ¶0081 and see fig.7,el.740; page.7, ¶0088).
As to claims 2 and 12, Kellerman further discloses providing, by the rendering assistance system subsequent to the performing of the rendering pass, output data representative of the image as partially rendered by the rendering pass, the output data provided to the client system separate from the MEC server; and wherein the client system is configured to perform an additional rendering pass on the output data to more fully render the image for presentation to the user by way of the media player device(see fig.5A and 5B; page.7, ¶0077-¶0078 and see fig.6A-6B; page.7, ¶0081-¶0082).
As to claims 3 and 13, Kellerman further discloses wherein: the rendering assistance system further parses the request to identify an additional requested rendering operation selected from the plurality of rendering operations supported by the rendering assistance system, the additional requested rendering operation distinct from the requested rendering operation; the performing of the rendering pass includes generating intermediate data representative of the image as partially rendered by the rendering pass; and the method further comprises performing, by the rendering assistance system see fig.4,5B, 6A-6B; page.7, ¶0074, ¶0076-¶0078 and ¶0080-¶0083).
As to claims 4 and 14, Kellerman further discloses wherein the asset data source is the MEC server; and the asset pointer includes a link to a file location within the MEC server at which the input data is stored (see page.7, ¶0077).
As to claims 5 and 15, Kellerman further discloses wherein the asset data source is an external data store separate from and communicatively coupled to the MEC server; and the asset pointer includes a link to a file location within the external data store at which the input data is stored(see fig.1; page.3, ¶0032, ¶0035).
As to claims 6 and 16, Kellerman further discloses wherein: the client system is implemented by the media player device, such that the media player device provides the request received by the rendering assistance system; the method further comprises providing, by the rendering assistance system subsequent to the performing of the rendering pass, output data representative of the image as partially or fully rendered by the rendering assistance system by way of one or more rendering passes including the rendering pass; and  the providing of the output data is performed in response to the request received from the media player device and includes providing the output data to the media player device for presentation to the user (see fig.5A-6B; page.7, ¶0076-¶0078).
As to claims 9 and 19, Kellerman further discloses wherein the rendering assistance system further parses the request to identify a rendering operation parameter associated with the requested rendering operation and indicative of how the rendering pass is to be performed (see fig.6A-6B; page.7, ¶0080-¶0085).
As to claim 10, Kellerman further discloses embodied as computer-executable instructions on at least one non-transitory computer-readable medium (page.8, ¶0093-¶0095).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110119722 A1 to Kellerman et al in view of US 20110161400 A1 to Silyaev et al.
As to claims 7 and 17, Kellerman does not explicitly discloses wherein: the client system is implemented by a state server separate from the media player device, such that the state server provides the request to the rendering assistance system on behalf of the media player device; the method further comprises providing, by the rendering assistance system subsequent to the performing of the rendering pass, output data representative of the image as partially or fully rendered by the rendering assistance system by way of one or more rendering passes including the rendering pass; and the providing of the output data is performed in response to the request received from the state server on behalf of the media player device and includes providing the output data to the media player device for presentation to the user.
Silyaev discloses wherein: the client system is implemented by a state server separate from the media player device, such that the state server provides the request to the rendering assistance system on behalf of the media player device; the method further comprises providing, by the rendering assistance system subsequent to the performing of the rendering pass, output data representative of the image as partially or fully rendered by the rendering assistance system by way of one or more rendering passes including the rendering pass; and the providing of the output data is performed in response to the request received from the state server on behalf of the media player device and includes providing the output data to the media player device for presentation to the user (see fig.1; page.2,  ¶0021-¶0024 and ¶0031-¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellerman with the teaching as taught by Silyaev in order to process the retrieved information resources or contents 
As to claims 8 and 18, Silyaev further discloses wherein: the rendering assistance system further parses the request to identify a set of requested rendering operations, including the requested rendering operation, that are selected from the plurality of rendering operations supported by the rendering assistance system; the request indicates that the set of requested rendering operations are to form a rendering pipeline through which a plurality of frames included in a frame sequence are to be processed; and the asset pointer is usable by the rendering assistance system to access, as the input data, the frame sequence from the asset data source(see fig.1; page.2,  ¶0021-¶0024 and ¶0031-¶0032).

Allowable Subject Matter
Claim 20 is allowed. None of the prior art of record, both alone and/or in combination fails to neither discloses or suggests the combination of elements as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20170031885-A1 to SG et al.
US-20120110067-A1 to Birsa et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424